Exhibit 10(i)(1)

XEROX CORPORATION

800 Long Ridge Road

Stamford, CT 06904

Amended and Restated Severance Letter Agreement

Providing Certain Benefits Upon Termination of Employment

Following a Change In Control

[Date]

Dear [Name]:

Xerox Corporation (“the Company”) considers it in the best interests of its
shareholders to foster the continuous employment of key management personnel.
The Board recognizes that, as with many publicly held corporations, the
possibility of a Change in Control may arise, and that the uncertainty raised by
this possibility may cause the departure or distraction of management personnel,
to the detriment of the Company and its shareholders.

The Board has determined that appropriate steps should be taken to reinforce the
continued dedication of key management personnel to their duties, without
potential distraction arising from a possible Change in Control, although no
such change is now contemplated.

In order to induce you to remain in the employ of the Company and in
consideration of your agreement set forth in Section 3, the Company accordingly
agrees that you shall receive the severance benefits set forth in this Agreement
if your employment with the Company is terminated under certain circumstances
following a Change in Control.

It is intended that this Agreement comply with Section 409A of the Code and the
regulations thereunder and shall be construed and interpreted in a manner
consistent with such intention.

1. Definitions.

(a) Agreement shall mean the letter agreement set forth herein.

(b) Board shall mean the Board of Directors of the Company.

(c) Change in Control of the Company shall be deemed to have occurred if:

(i) Any “Person” is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates) representing
20% or more of the combined voting power of the Company’s then outstanding
securities;



--------------------------------------------------------------------------------

(ii) The following individuals (referred to herein as the “Incumbent Board”)
cease for any reason to constitute a majority of the directors then serving:
(A) individuals who, on the date hereof constitute the Board, and (B) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended;

(iii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
who were members of the Incumbent Board immediately before such merger or
consolidation continuing to constitute at least a majority of the board of
directors of the Company, the surviving entity or any parent thereof, or (B) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding voting securities; or

(iv) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
before such sale. For purposes of the definition of Change in Control and
Potential Change in Control, Person shall have the meaning given in
Section 3(a)(9) of the 1934 Act, as modified and used in Section 13(d) and 14(d)
of the 1934 Act, except that such term shall not include Excluded Persons.
“Excluded Persons” shall mean (1) the Company and its subsidiaries, (2) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, (3) any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (4) any person who
becomes a beneficial owner in

 

2



--------------------------------------------------------------------------------

connection with a transaction described in sub clause (A) of clause (iii) above,
(5) an underwriter temporarily holding securities of the Company pursuant to an
offering of such securities, or (6) an individual, entity or group who is
permitted to, and actually does, report its beneficial ownership on Schedule 13G
(or any successor Schedule), provided that if any Excluded Person described in
clause (6) subsequently becomes required to or does report its beneficial
ownership on Schedule 13D (or any successor Schedule), then, for purposes of
this definition, such individual, entity or group shall no longer be considered
an Excluded Person and shall be deemed to have first acquired beneficial
ownership of securities of the Company on the first date on which such
individual, entity or group becomes required to or does so report on such
Schedule.

(d) Code shall mean the Internal Revenue Code of 1986, as amended.

(e) Company shall mean the Company or any successor thereto, including any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law or otherwise.

(f) Date of Termination shall mean:

(i) If your employment is terminated pursuant to a Termination by the Company
For Disability, thirty (30) days after Notice of Termination is given (if you do
not return to the performance of your duties on a full-time basis during such
thirty (30) day period); and

(ii) If your employment is terminated for any other reason, the date specified
in the Notice of Termination, subject to clauses (iii), (iv) and (v) of this
subsection.

(iii) In the case of a Termination by the Company For Cause, the specified date
shall not be less than thirty (30) days from the date the Notice of Termination
is given.

(iv) In the case of a Termination by You For Good Reason, the specified date
shall not be less than fifteen (15) days nor more than sixty (60) days, from the
date the Notice of Termination is given.

(v) The Date of Termination may be extended pursuant to Section 13.

(g) Disability shall mean a physical or mental incapacity incurred after a
Potential Change in Control which would allow you to receive benefits under the
Company’s Long-Term Disability Income Plan (or any substitute plans adopted
before a Change in Control).

(h) Exchange Act shall mean the Securities Exchange Act of 1934, as amended.

(i) Notice of Termination shall mean the notice required to be given by you or
the Company in accordance with the terms of Section 12.

(j) Potential Change in Control of the Company shall be deemed to have occurred
if:

(i) The Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

 

3



--------------------------------------------------------------------------------

(ii) Any person, including an Excluded Person, publicly announces an intention
to take or to consider taking actions which if consummated would constitute a
Change in Control;

(iii) Any Person becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing 10% or more of the combined voting power of the Company’s then
outstanding securities; or

(iv) The Board adopts a resolution to the effect that a Potential Change in
Control for purposes of this Agreement has occurred.

(k) Termination by the Company For Cause shall mean termination by the Company
of your employment upon:

(i) The willful and continued failure by you to substantially perform your
duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such actual or anticipated
failure after the issuance of a Notice of Termination by You For Good Reason),
after a written demand for substantial performance is delivered to you by the
Board which specifically identifies the manner in which the Board believes that
you have not substantially performed your duties;

(ii) The willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise; or

(iii) The conviction of any crime (whether or not involving the Company) which
constitutes a felony.

(iv) For purposes of this subsection, no act or failure to act on your part
shall be considered “willful” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that your action or omission was in the
best interest of the Company.

(v) A termination of your employment is not a Termination by the Company For
Cause until there is delivered to you a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth in this subsection, and specifying
the particulars thereof in detail.

(l) Termination by the Company For Disability shall mean a termination by the

 

4



--------------------------------------------------------------------------------

Company of your employment following a Change in Control and during the term of
this Agreement as follows. If, as a result of your incapacity due to physical or
mental illness, you fail to perform your duties and shall have been receiving
payments under the Company’s Long-Term Disability Income Plan, or any substitute
plans adopted before the Change in Control, for a period of twelve
(12) consecutive months and, within thirty (30) days after Notice of Termination
is given, you shall not have returned to the full-time performance of your
duties, the Company may terminate your employment pursuant to a Termination by
the Company For Disability. You shall continue to receive your full base salary
at the rate then in effect and your bonus and all compensation shall be paid
during the period until this Agreement is terminated pursuant to this
subsection. Your benefits shall thereafter be determined in accordance with the
Company’s welfare benefits programs then in effect and the Company’s retirement
plans then in effect.

(m) Termination by You For Good Reason shall mean the termination by you of your
employment within two years of the initial occurrence of any of the following
circumstances, provided that (1) such circumstance occurs without your express
written consent, after a Change in Control, and during the term of this
Agreement, and (2) you properly notify the Company within 90 days of the initial
occurrence of such circumstance and the Company does not remedy the circumstance
within 30 days of such notice:

(i) The material diminution of your authority, duties, or responsibilities from
those in effect immediately prior to a Change in Control (including, without
limitation, if you are an executive officer of the Company prior to a Change in
Control, ceasing to be an executive officer of the surviving company);

(ii) (A) a reduction in your annual base salary and/or annual target bonus as in
effect on the date hereof, or as the same may be increased from time to time,
(B) a failure by the Company to increase your annual base salary following a
Change in Control at such periodic intervals consistent with the Company’s
practice prior thereto by at least a percentage equal to the average of the
percentage increases in your base salary for the three merit pay periods
immediately preceding such Change in Control, or (C) the failure to increase
your salary as the same may be increased from time to time for similarly
situated senior executives, except that this clause (ii) shall not apply to
across-the-board salary reductions similarly affecting all executives of the
Company and all executives of any person in control of the Company;

(iii) A material change in the geographic location at which you are required to
be based (including, without limitation, the Company requiring you to relocate
outside of the metropolitan area in which you were based immediately prior to
the Change in Control), except for required travel on the Company’s business to
an extent substantially consistent with your present business travel
obligations;

 

5



--------------------------------------------------------------------------------

(iv) The failure by the Company to continue in effect any material compensation
or benefit plan, vacation policy or any material perquisites in which you
participate immediately before the Change in Control, (except to the extent such
plan terminates in accordance with its terms), unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan in connection with the Change in Control, or the failure by
the Company to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, than existed at the time of the Change in Control; or

(v) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 11.

(vi) A Termination by You For Good Reason shall be deemed to occur if, after a
Change in Control, there occurs any termination or purported termination by the
Company of your employment which is not accompanied by any Notice of Termination
required by Section 12, and does not comply with the notice requirements (if
applicable) of subsection (k) of this section (defining Termination by the
Company For Cause).

(vii) A termination by you of your employment shall not fail to be a Termination
by You For Good Reason merely because of your incapacity due to physical or
mental illness, or because your employment continued after the occurrence of any
of the events listed in this subsection.

(n) Termination by You Without Good Reason shall mean a termination by you of
your employment that is not a Termination by You For Good Reason.

2. Term of Agreement

(a) This Agreement shall be effective on [date], and shall continue in effect
through December 31, [year], or the later date provided by subsection (b) or
(c) of this section.

(b) Commencing on January 1, [year], and each January 1 thereafter, the term of
this Agreement shall automatically be extended for one additional year unless,
(i) not later than the later of November 1 or thirty days following the meeting
of the Compensation Committee of the Board held in October of the preceding
year, the Company gives notice that it does not wish to extend this Agreement;
or (ii) at any time, the Company gives notice that you are no longer in a
position considered to be a key role in the event of a CIC. No such notice may
be given during the pendency of a Potential Change in Control.

 

6



--------------------------------------------------------------------------------

(c) If a Change in Control occurs while this Agreement is in effect, then
notwithstanding subsections (a) and (b) of this section, this Agreement shall
continue in effect until the last day of the 24th month following the month in
which occurs such Change in Control.

(d) This Agreement shall terminate upon your termination of employment (which
for this purpose shall include commencement of salary continuance or other
severance amounts), other than a termination of employment that occurs after a
Change in Control.

3. Your Agreement to Certain Continued Employment. You agree that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control, you will remain in the employ of the Company until the earliest of:

(a) The expiration of nine (9) months from the occurrence of such Potential
Change in Control,

(b) The termination by you of your employment by reason of Disability;

(c) The date on which you first become entitled under this Agreement to receive
the benefits provided in Section 4 (or would be so entitled, except for the
application of Section 14 herein, relating to section 409A of the Code.)

4. Benefits Upon Termination.

(a) You shall be entitled to the benefits provided by this section upon
termination of your employment, if such termination occurs after a Change in
Control and during the term of this Agreement, and is not (i) because of your
death, (ii) a Termination by the Company For Cause, (iii) a Termination by the
Company For Disability, or (iv) a Termination by You Without Good Reason.

(b) The Company shall pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due.

(c) In lieu of any further salary payments to you for periods after the Date of
Termination, the Company shall pay a lump sum severance payment equal to [two
(2) or 2.99] times the sum of:

(i) the greater of (A) your annual rate of base salary in effect on the date
Notice of Termination is given, and (B) your annual rate of base salary in
effect immediately before the Change in Control, and

(ii) the greater of (A) the annual target bonus applicable to you for the year
in which Notice of Termination is given and (B) the annual target bonus
applicable to you for the year in which the Change in Control occurs.

 

7



--------------------------------------------------------------------------------

(d) The payment under subsection (c) will be paid immediately upon the fifth day
following the Date of Termination, except that it may not be paid before the
earliest date permitted under Section 14 herein (relating to section 409A of the
Code).

(e) In addition to all other amounts payable to you under this section, you
shall be entitled to receive all benefits payable under any other plan or
agreement relating to retirement benefits or to compensation previously earned
and not yet paid, in accordance with the terms of such plans or agreements.

(f) For the [24 or 36] month period immediately following the Date of
Termination, the Company shall arrange to provide you and your dependents life,
disability, accident and health insurance benefits substantially similar to
those provided to you and your dependents immediately before the Date of
Termination or, if more favorable to you, those provided to you and your
dependents immediately before the occurrence of a Change in Control, at no
greater cost to you than the cost to you immediately before such date or
occurrence. Benefits otherwise receivable by you pursuant to this section shall
be reduced to the extent benefits of the same type are received by or made
available at no greater cost to you by a subsequent employer during the [24 or
36] month period following the Date of Termination (and any such benefits
received by or made available to you shall be reported by you to the Company).

(g) Deeming rules for certain terminations of employment before a Change in
Control. For purposes of this Agreement:

(i) Termination of your employment shall be deemed to occur after a Change in
Control if (A) your employment is terminated by the Company before a Change in
Control, (B) such termination was not a Termination by the Company For Cause,
and (C) either such termination was at the request or direction of a person who
has entered into an agreement with the Company the consummation of which would
constitute a Change in Control, or you reasonably demonstrate that such
termination was otherwise in connection with or in anticipation of a Change in
Control.

(ii) Termination of your employment shall be deemed to be a Termination by You
For Good Reason after a Change in Control if (A) before a Change in Control, you
incur a Termination by You For Good Reason (or what would be such but for the
fact that it occurs before a Change in Control), and (B) the circumstance or
event which constitutes Good Reason occurs at the request or direction of a
person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control.

(iii) Clauses (i) and (ii) apply whether or not a Change in Control actually
occurs.

 

8



--------------------------------------------------------------------------------

5. Benefits upon Termination For Cause or Without Good Reason. If, following a
Change in Control, your employment is terminated pursuant to a Termination by
the Company For Cause, or a Termination by You Without Good Reason, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan of the Company at the time
such payments are due, and the Company shall have no further obligations to you
under this Agreement.

6. No Duty to Mitigate. You shall not be required to mitigate the amount of any
payment provided for in Sections 4, 5, 9 or 10 herein by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in such sections be reduced by any compensation earned by you as the result
of employment by another employer or by retirement benefits after the Date of
Termination, or otherwise, other than under subsection (f) of Section 4
(relating to certain continuing welfare benefits) and Section 8.

7. No Waiver. Your continued employment after any event which is or might be an
event listed under the definition of Termination by You For Good Reason herein
shall not constitute your consent to, or your waiver of rights with respect to,
any circumstances surrounding a Termination by You For Good Reason.

8. Offset for Certain Severance Pay. If you become entitled to the lump sum
severance benefit under subsection (c) of Section 4 herein, you shall not be
entitled to receive severance pay under any severance pay plan, policy or
arrangement maintained by the Company or any of its subsidiaries. If the Company
is obligated by law or by contract to pay severance pay, a termination
indemnity, notice pay, or the like, or if the Company is obligated by law or by
contract to provide advance notice of separation, then the lump sum severance
benefit under subsection (c) of Section 4 herein shall be reduced, but not below
zero, by the amount of any such severance pay, termination indemnity, notice pay
or the like, as applicable, and by the amount of any compensation received by
you during the period of such advance notice.

9. Payment of Parachute Payment Excise Tax.

(a) For purposes of this Section, the following terms shall have the following
meanings:

(i) Total Payments shall mean all of the payments or benefits received or to be
received by you in connection with a Change in Control or your termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person,
excluding the Excise Tax Payment.

 

9



--------------------------------------------------------------------------------

(ii) Excise Tax shall mean the excise tax (if any) imposed under section 4999 of
the Code on your Total Payments.

(iii) Excise Tax Payment shall mean the additional amount (if any) paid to you
by the Company pursuant to this Section 9, which additional amount shall be
equal to the Excise Tax as determined in accordance with this section.

(b) The Company shall pay to you the Excise Tax Payment not later than the later
of (i) the fifth day following the Date of Termination, or (ii) the tenth day
following the date of initial determination of the amount of the Excise Tax
Payment (as set forth in subsection (c)), except that the amount may not be paid
to you before the earliest date permitted by Section 14 herein (relating to
section 409A of the Code).

(c) An initial determination of the amount of the Excise Tax Payment (if any)
shall be made by tax counsel not later than ten days following the Date of
Termination. For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel reasonably
acceptable to you and the Company and selected by the accounting firm which was,
immediately before the Change in Control, the Company’s independent auditor (the
“Auditor”), such payments or benefits (in whole or in part) do not constitute
parachute payments, including by reason of section 280G(b)(4)(A) of the Code,
(ii) all “excess parachute payments” within the meaning of section 280G(b)(1) of
the Code shall be treated as subject to the Excise Tax unless, in the opinion of
Tax Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the base amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

(d) In the event that the Excise Tax is finally determined by the Internal
Revenue Service to be less than the Excise Tax Payment, you shall repay to the
Company, within five business days following the time that the amount of such
reduction in the Excise Tax is finally determined, the difference between the
Excise Tax as finally determined and the Excise Tax Payment, plus interest on
the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code. In the event that the Excise Tax is finally
determined by the Internal Revenue Service to exceed the Excise Tax Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Excise Tax Payment), the

 

10



--------------------------------------------------------------------------------

Company shall make an additional payment in respect of such excess (plus any
interest, penalties or additions payable by you with respect to such excess)
within five business days following the time that the amount of such excess is
finally determined. The Company and you shall each cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments. For purposes of the foregoing sentence, cooperation shall include (but
not be limited to) providing to the Company and/or tax counsel copies of your
Forms W-2 issued by the Company, together with your federal, state and local
income tax returns, for the five calendar years immediately preceding the
calendar year in which the Change in Control occurs (excluding any such year, if
at no point during such year were you employed by the Company).

(e) To the extent required by Section 409A of the Code and guidance thereunder,
any payment by the Company under this section shall be made no later than
December 31 of the calendar year following the calendar year in which you remit
the Excise Tax.

10. Legal Fees.

(a) The Company also shall pay to you all reasonable legal fees and expenses
incurred by you with respect to the initial determination by tax counsel of the
amount of the Excise Tax Payment (if any), as well as in disputing in good faith
any issue hereunder relating to the termination of your employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payment shall be made immediately upon the date
that is five business days after delivery of your written request for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require.

(b) To the extent required by Section 409A of the Code and guidance thereunder,
any payment by the Company under this section shall be made no later than
December 31 of the calendar year following the calendar year in which you incur
such fees and expenses. Notwithstanding the foregoing, to the extent required by
Section 409A of the Code, in the case of a payment by the Company to reimburse
expenses incurred due to a tax audit or litigation, payment shall be made no
later than December 31 of the calendar year following the calendar you in which
you remit the Excise Tax or, where as a result of such audit or litigation, no
taxes are remitted, December 31 of the calendar year following the calendar year
in which the audit is completed or there is a final and nonappealable settlement
or other resolution of the litigation.

11. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by

 

11



--------------------------------------------------------------------------------

purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.

(b) Failure of the Company to obtain such assumption and agreement before the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you terminated your employment
for Good Reason following a Change in Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.

(c) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if no such
designee, to your estate.

12. Notice Requirement. Any termination or purported termination of your
employment (except by reason of your death) by the Company or by you following a
Change in Control and during the term of this Agreement shall be communicated by
written Notice of Termination to the other party hereto in accordance with this
section. The Notice of Termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated. For the purposes of this Agreement,
notices and all other communications provided for in the Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

13. Extension of Date of Termination. If, within thirty (30) days after any
Notice of Termination is given the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding

 

12



--------------------------------------------------------------------------------

arbitration award, or by a final judgment, order or decree of court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected). The Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue you
as a participant in all compensation, benefit and insurance plans in which you
were participating when the notice giving rise to the dispute was given, until
the dispute is finally resolved in accordance with this section. Amounts paid
under this section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement and shall not be reduced by any compensation earned by you as the
result of employment by another employer.

14. No Payment Earlier Than Permitted Under Code Section 409A.

In no event shall any amount be paid to you under this Agreement before the date
that is the earliest of:

(a) your death;

(b) the date you become disabled (as defined for purposes of Code section
409A(a)(2));or

(c) the date of your separation from service (as defined for purposes of Code
section 409A(a)(2)), plus 6 months after such date if you are a specified
employee (as defined for purposes of Code section 409A(a)(2)(B)).

15. Amendment.

(a) Except as provided in subsection (b), no provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by you and such officer as may be specifically
designated by the Compensation Committee of the Board.

(b) To the extent deemed necessary or desirable by the Compensation Committee of
the Board, the Agreement may be amended by an affirmative vote of the majority
of the directors described in section 1(c)(ii) hereof and on the Compensation
Committee in order to comply with Code section 409A and to avoid any additional
tax or penalty related solely to Code section 409A. Such amendments will be
effective if signed by such officer as may be specifically designated by the
Compensation Committee of the Board. The provisions of this subsection (b) shall
not apply at any time after the occurrence of either a Potential Change in
Control or a Change in Control.

 

13



--------------------------------------------------------------------------------

16. Miscellaneous. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under Sections
4, 5, 9 and 10 shall survive the expiration of the term of this Agreement. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between you and the
Company, you shall not have any right to be retained in the employ of the
Company.

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

18. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof (including,
without limitation, the Severance Agreement previously entered into between you
and the Company as thereafter amended and/or extended).

20. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter correctly sets forth our agreement on the subject
matter hereof, please sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

 

14



--------------------------------------------------------------------------------

Sincerely,

 

XEROX CORPORATION By:  

 

Name:   Anne M. Mulcahy Title:   Chairman and Chief Executive Officer

 

Agreed to as of the Date:  

 

 

Name:

 

 

 

15